DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a determination unit that determines” in claims 1 and 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘detecting unit that detects inspection information including a positional deviation amount of the component which is mounted 
-	Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
If dependent claim is incorporated to the independent claims it will overcome the deficiency under 35 U.S.C. 101. 
Dependent claims 3-4 does not cure the deficiency of 35U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Babasaki et al. JPWO 2014/080525 (hereinafter “Banasaki”).

As to claim 1, Babasaki teaches an inspection apparatus which inspects a board on which a mounting apparatus mounts a component (paragraph 0001 “a method for investigating the cause of a mounting position misalignment of an electronic circuit component on a circuit substrate and an electronic circuit component mounting apparatus” and paragraph 0035), comprising: a detecting unit that detects inspection information including a positional deviation amount of the component which is mounted on the board (paragraph 21-0022 “distance sensor 170 is a laser type distance sensor, irradiates a detection target with a laser beam by a laser beam generator, and calculates a reflected light position of the reflected light on the semiconductor position detection element to detect The distance between the object and the object is detected, thereby obtaining the height position of the object to be detected” and paragraph 0029-0038, FIG. 1-5); and an inspection controller (paragraph 0024 “38 is mainly composed of a mounting control computer 220, and controls the driving sources”) that executes: a determining unit that compares the detected positional deviation amount with a predetermined first range and determines whether the detected positional deviation amount falls within the predetermined first range (paragraph 0072 “comparing the mounting position deviation before and after the countermeasure execution, the determination result And a judgment validity confirmation step for confirming the validity of the result of verification” and paragraph 0049-0057); a transmission unit that transmits the detected positional deviation amount to the mounting apparatus (paragraph 0031-0044 “execution of mounting position displacement and statistical processing is Is transmitted to the component mounting apparatus 10, so that the determination of S 6 becomes YES and the steps of S 7 and the following steps are executed. In S 64, the flag is reset together with the above transmission”); and a determination unit that determines whether to transmit the detected positional deviation amount to the mounting apparatus (paragraph 0037-0038 “determined that the mounting position deviation has occurred, if the electronic circuit board 50 on which the inspection has been performed is not the last one, the flag is set and the occurrence of the mounting position shift is stored, and the occurrence of the mounting position shift is inspected And transmitted from the control computer 272 to the mounting control computer 220 (S61, S62)” and paragraph 0041-0045), wherein, in a case where it is determined that the positional deviation amount falls within the first range and it is determined that a predetermined condition is satisfied, the determination unit (paragraph 0029-0045 “movement pattern is repeatedly modified until it becomes less than or equal to. When the lateral deviation amount does not decrease even if the movement pattern is corrected, the correction is canceled” and paragraph 0021-0022).

As to claim 2,  Babasaki teaches further comprising: a display that displays the inspection information (paragraph “defect is displayed on the display screen 236 together with the defect contents, and the worker is informed”); and an input unit to which an instruction on whether to transmit the detected positional deviation amount to the mounting apparatus or not is input, wherein, in a case where the determination unit determines to suspend transmission of the detected positional deviation amount to the mounting apparatus, the display displays the positional deviation amount of which transmission is suspended and the input unit stands by for input of an instruction on whether to transmit the positional deviation amount of which transmission is suspended to the mounting apparatus (paragraph 0029-0045 “determined whether or not the lateral deviation amount has decreased due to the correction of the movement pattern. If the lateral shift amount has decreased, in S25, the corrected movement pattern when the lateral shift amount becomes equal to or less than the reference lateral shift amount is stored in the correction data memory And stored. If the lateral deviation amount does not decrease, S25 is skipped” and paragraph 0021-0022 and FIG. 1-5).

(paragraph 0029-0050 “corrected turning pattern in which the angular addition and deceleration is made small, and the lateral shift amount is acquired in the same manner as in S 26. If the lateral deviation amount decreases, at least one of the causes of angular addition and deceleration causes deviation, if the deviation is still large and larger than the reference lateral shift amount, the cornering and deceleration of the corrected turning pattern is made small and the lateral deviation The amount is acquired again. The correction is made until the amount of lateral deviation is sufficiently small and it is less than the reference lateral shift amount. Even if the number of setting times is corrected, the correction is canceled unless it decreases” and FIG. 1-5).

As to claim 4, Babasaki teaches further comprising: an inspection result storage unit that stores the positional deviation amount detected by the detecting unit; and a variation calculator that calculates a variation range of the positional deviation amount through a statistical process of the positional deviation amount stored for a predetermined time period, wherein the predetermined condition is that the detected (paragraph 0029-0050 “allowable range is set for each mounting position deviation amount in the X axis and Y axis directions, and if there is a deviation from the allowable range in at least one direction, there is a deviation in the mounting position . The upper limit and the lower limit of the allowable range which is the reference position deviation amount are not so large as to make the electronic circuit after the component mounting defective, but it is set to a magnitude that it is desirable that countermeasures for reducing the positional shift amount be taken There. The same is true for the rotational position deviation shown in FIG. 8 (b). As a result of the processing, if there is a mounting position deviation that is larger than the upper limit of the allowable range or is smaller than the lower limit and deviates from the allowable range, the target mounting position” and paragraph 0021-0022, FIG. 1-5).

As to claim 5, is related to claim 1 with similar limitations also rejected by same rational.  

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119